Citation Nr: 1543881	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  09-23 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for insomnia, to include as due to undiagnosed illness.  

2.  Entitlement to an increased disability rating in excess of 50 percent for right hip replacement from July 1, 2010 to May 23, 2012 and in excess of 70 percent thereafter.

3.  Entitlement to an increased disability rating in excess of 10 percent for degenerative changes of the lumbar spine prior to May 23, 2012 and in excess of 20 percent thereafter.  

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

5. Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.  

6.  Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability.

7.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right great toe, status post bunionectomy.

8. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, left great toe, status post bunionectomy.

9.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.  

10.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 23, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from July 1982 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2011 the Veteran testified at a Travel Board  hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this matter for additional development in April 2012.  The case was remanded to obtain VA examinations and outstanding treatment records.  Additional VA treatment records were obtained and associated with the claims file.  The Veteran was afforded VA examinations in May 2012.  The Board is satisfied that there has been substantial compliance with the remand directives set out in April 2012.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to a higher initial disability rating for migraine headaches, higher initial ratings for left and right great toe degenerative joint disease and entitlement to TDIU prior to May 23, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's insomnia is a symptom of PTSD and is rated pursuant to the criteria for rating PTSD, and no separate and distinct diagnosed sleep disorder is shown by the evidence, to include as due to undiagnosed illness.  

2.  During the entire initial rating period from July 1, 2010, right hip replacement was manifested by markedly severe residual weakness, pain or limitation of motion.

3.  Prior to May 23, 2012, degenerative changes of the lumbar spine manifested with flexion that approximated 50 degrees.  The Veteran did not have incapacitating episodes of intervertebral disc syndrome.

4.  From May 23, 2012, degenerative changes of the lumbar spine manifested with flexion greater than 30 degrees.  The Veteran did not have favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.

5.  During the entire initial rating period, PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.  

6.  During the appeal period, the Veteran's left shoulder disability was manifested by limited motion and pain, with flexion of the arm limited to 170 degrees at worst.

7.  During the entire initial rating period, the Veteran's left knee disability has been manifested by flexion to 130 degrees or greater and without recurrent subluxation or lateral instability.  

 
CONCLUSIONS OF LAW

1.  Service connection for insomnia is not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2015).  

2.  The criteria for an initial 70 percent disability rating, but no higher, for a total left hip replacement have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5054 (2015).

3.  Prior to May 23, 2012, the criteria for a 20 percent disability rating for degenerative changes of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015). 

4.  From May 23, 2012, the criteria for a disability rating in excess of 20 percent for degenerative changes of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

5.  The criteria for an initial 50 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

6.  The criteria for a rating in excess of 10 percent for the Veteran's left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5201 (2015).

7.  The criteria for an initial disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

 In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, a June 2006 letter informed the Veteran of the evidence required to substantiate the claims for service connection for a right hip condition, lumbar spine condition, PTSD and a left knee disability.  The RO provided another notice with regard to those conditions in August 2009, which included notice of how VA determines disability ratings and effective dates.  A November 2007 letter informed the Veteran of the evidence required to substantiate the claim for service connection for insomnia and provided the Veteran with notice regarding effective dates and disability ratings.  Any timing error with regard to the VCAA notices was cured by readjudication of the issues in  the July 2009 Statement of the Case.  The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of the notices provided.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).

The RO did not provide the Veteran with additional notice regarding his claims for higher initial ratings for PTSD, a left shoulder disability and a left knee disability.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  The RO issued an SOC in July 2009 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran had VA examinations for his disabilities in September 2006, February 2009 and March 2009 and May 2012.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Veteran has been afforded adequate examinations.  The examiners reviewed the treatment records and medical history and conducted complete examinations which fully addressed the symptoms and manifestations of the Veteran's right hip, lumbar spine, PTSD and left shoulder.    The May 2012 examinations for PTSD and undiagnosed illness addressed the etiology of insomnia and provided complete rationales for the stated opinions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Furthermore, as noted, the Veteran was afforded a Board hearing in April 2011.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence. Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Insomnia

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Insomnia is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War. Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, muscle pain, joint pain, neurologic signs or symptoms, and symptoms involving the respiratory system.  See 38 C.F.R. § 3.317(b).  The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theatre of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d)  warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran asserts that insomnia had its onset during his service in the Gulf War in 1991.  

Service treatment records reflect that a complaints of frequent trouble sleeping was noted in February 1995.  A Comprehensive Clinical Evaluation program symptom questionnaire completed by the Veteran in March 1995 reflects a diagnosis of sleep disturbance.  

At a September 2006 VA examination, the Veteran reported that he began having difficulty with sleep while stationed in the Persian Gulf in 1991, and the problem had persisted since that time.  The examiner noted that the Veteran had sleep evaluations during service in 1994, 1996 and 1998.  The general working diagnosis was insomnia.  The examiner noted that the Veteran had not been issued a CPAP machine, and the general idea was that insomnia was part of his PTSD.  

The Veteran had a VA Gulf War Guidelines examination in May 2012.  The examiner opined that the Veteran does not have any undiagnosed illness under Gulf War Guidelines.  

A May 2012 VA examination for PTSD noted chronic sleep impairment.  The examination report noted that the Veteran had been on prescription sleep medication for years.  The examiner opined that it is at least as likely as not that the Veteran's sleep disturbance is due to PTSD and chronic pain.  

In this case, the evidence shows that the Veteran's current insomnia is part of his service-connected PTSD. Therefore, insomnia is already considered in the rating assigned for service-connected PTSD, which considers chronic sleep impairment.  See 38 C.F.R. § 4.130.  The evidence does not show that insomnia is a manifestation of an undiagnosed illness.  As such, service connection is not warranted under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against the claims for service connection for insomnia.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for insomnia is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Initial Rating for Right Hip Replacement 

The Veteran seeks a higher initial rating for the right hip replacement.  At the Board hearing, the Veteran testified that he walks with a limp and has limited range of motion of the hip.  

A July 2009 rating decision assigned a 30 percent rating for right total hip replacement from July 1, 2010, pursuant to Diagnostic Code 5054.  A September 2010 rating decision increased the initial disability rating to 50 percent, effective from July 1, 2010.  A December 2012 rating decision granted a 70 percent rating from May 23, 2012.  

The Veteran's disability is rated under Diagnostic Code 5054, which pertains to right hip replacement (prosthesis).  A minimum rating of 30 percent is assignable.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain or limitation of motion.  A 70 percent rating is assignable for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  A 90 percent rating is assignable following implantation of prosthesis with painful motion or weakness such as to require the use of crutches.  A 100 percent rating is assignable for prosthetic replacement of the head of the femur or acetabulum for one year following the implantation of a prosthesis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5054.  

At a June 2010 VA examination, the Veteran reported that he felt good 6 months after hip replacement surgery with fewer symptoms.  He reported  "nerve type pain" in the right hip radiating to the groin area and down the lateral right leg.  The Veteran reported pain, stiffness, weakness, locking episodes and tenderness.  He reported that, after repetitive use, or during a flare-up, the range of motion and function of the right hip was additionally moderately more limited by pain, weakness and fatigability, of which pain had the major functional impact.  The Veteran reported that he could not stand for more than a few minutes.  The examiner noted an antalgic gait and moderate weakness of the hip.  

Range of motion testing showed flexion to 110 degrees, extension to 25 degrees and abduction to 15 degrees.  The Veteran could not cross his right leg over the left.  With repetition, the Veteran had right hip flexion to 90 degrees, extension to 20 degrees and abduction to 10 degrees.  An x-ray report noted an impression of right total hip prosthesis with acceptable alignment.  

A May 2012 VA examination noted a history of right hip arthroplasty in 2009.  The examiner noted that the Veteran had persistent pain of his right hip despite total hip arthroplasty.  The Veteran reported that flare-ups impacted the function of his hip.  He reported that movement in certain directions provoked pain.  A wrong movement in his sleep also caused severe pain.  Range of motion testing showed right hip flexion to 110 degrees, with pain at 100 degrees.  The Veteran had extension of the right hip to 5 degrees with pain at 5 degrees.  He had loss of abduction beyond 10 degrees.  The examiner indicated that adduction was limited such that the Veteran could not cross his legs.  Repetitive use testing showed flexion to 110 degrees and extension of 5 degrees or greater.  Post-test adduction was limited to the extent that the Veteran could not cross his legs. 

The examiner indicated that the functional loss of the right hip included less movement than normal, weakened movement, excess fatigability and disturbance of locomotion.  Ankylosis was not present.  The examiner opined that the Veteran had chronic residuals consisting of severe painful motion and/or weakness.  

The Board finds that a 70 percent rating is warranted for right hip replacement for the entire initial rating period from July 1, 2010.  The 2010 VA examination reflects that the range of motion of the right hip was less than the range of motion that was shown on examination in May 2012.  The June 2010 examination also showed that the Veteran's range of motion was limited to the extent that he could not cross his legs.  Although the June 2010 VA examiner did not opine that the Veteran had markedly severe residual weakness, pain or limitation of motion, the RO granted a 70 percent from May 23, 2012 based upon similar findings as those noted June 2010 VA examination.  In this regard, both examinations showed that the Veteran had 110 degrees of flexion of the right hip and was unable to cross the right leg over the left.   Accordingly, the Board concludes that, for the period from July 1, 2010, the Veteran's right hip disability approximated markedly severe residual weakness, pain or limitation of motion, for which a 70 percent rating is warranted.    

The Board finds that the criteria for a 90 percent rating under Diagnostic Code 5054 are not met, as the evidence does not show that the Veteran's right hip replacement has resulted in painful motion or weakness such as to require the use of crutches.  

Increased Rating for Degenerative Changes of the Lumbar Spine

A June 2007 rating decision granted service connection for degenerative changes of the lumbar spine.  A 10 percent rating was assigned from February 2007.  A December 2012 rating decision assigned a 20 percent rating from May 23, 2012.  

The Veteran's lumbar spine disability is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 40 percent rating is for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateroflexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees, and of the thoracolumbar spine is 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Upon VA examination in September 2006, the Veteran reported low back pain and aching that occurred about 20 days a month.  The pain was associated with a sciatic radiation involving the right buttocks and the posterior aspect of the right leg down to the knee.  He reported three incapacitating episodes over the last six months where he had to miss three to five days with a medical excuse and have bed rest.  The Veteran could only drive about one hour and then had to rest because he developed back pain with radiation to the right buttocks.  

Examination showed normal bulk, tone and strength of the motor system.  Deep tendon reflexes were 1+ and symmetrical.  There was no sensory loss or incoordination.  There was moderate lumbar paravertebral muscle spasm, more on the right.  Straight leg raising was negative.  Range of motion testing showed flexion to 70 degrees, with pain at 50 degrees.  The Veteran had lateral flexion 30 degrees to the left and 25 degrees to the right.  Ranges of motion were the same with three repeated trials.  The examiner opined that any comment about limitation secondary to repeated movements would be speculative.  The examiner diagnosed low back pain.  

The Veteran had a VA examination in February 2009.  The Veteran complained of low back pain and stiffness.  He described the pain as traveling from the lumbar region to the right thigh.  The Veteran denied bowel or bladder dysfunction.  Physical examination revealed forward flexion to 70 degrees and extension to 30 degrees.  He had right and left rotation to 30 degrees.  He had right and left lateral flexion to 30 degrees.  There was no additional loss of range of motion with repetition.  The examination showed normal motor and sensory examinations and normal reflexes.     

Upon VA examination of the peripheral nerves in March 2009, the Veteran reported sharp pain in his back with bending and constant dull pain in the lower back which was better with walking.  The pain migrated into both buttocks.  The Veteran reported that he used hydrotherapy with ice and heat.  There were no complaints of fatigue, weakness or lack of coordination with use.  Upon physical examination, the Veteran had  forward flexion to 90 degrees.  He had extension to 30 degrees and right and left rotation to 30 degrees.  He had right and left lateral flexion to 30 degrees.  The examiner opined that the Veteran did not have a diagnosable condition manifested by extreme nerve pain.  The examiner indicated that the physical examination was consistent with degenerative arthritis of the lumbar spine.  

Upon VA examination in May 2012, the Veteran reported that he could not run, frequently could not bend and could not walk for long periods of time.  The Veteran denied weakness or numbness of the lower extremities and denied problems with his bowel or bladder.  He reported flare-ups a couple of times a month depending on physical activity.  

Physical examination showed forward flexion to 55 degrees, with objective evidence of painful motion noted at 50 degrees.  The Veteran had extension to 15 degrees with pain at 15 degrees.  He had right and left lateral flexion to 20 degrees with pain at 20 degrees bilaterally.  He had right and left lateral rotation to 20 degrees with pain at 20 degrees bilaterally.  On repetitive motion testing, the Veteran had forward flexion to 50 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  The examiner indicated that the functional loss of the thoracolumbar spine included less movement than normal, excess fatigability, and pain on movement.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  

The Veteran had normal ankle reflexes and hypoactive knee reflexes bilaterally.  Sensory examination of the lower extremities was normal.  The examiner indicated that the Veteran did not have signs or symptoms of radiculopathy and did not have  other neurologic abnormalities or findings related to the lumbar spine.  The examiner indicated that the Veteran did not have intervertebral disc syndrome of the lumbar spine.  The examiner noted that the Veteran regularly used a cane.  

The Board finds that the criteria for a 20 percent rating were met for the entire initial rating period prior to May 23, 2012.  The September 2006 VA examination report shows that the Veteran had flexion of the lumbar spine to 70 degrees, with pain at 50 degrees.  Based upon the evidence of painful motion at 50 degrees, the Board finds that the Veteran's lumbar spine disability more nearly approximated forward flexion of the thoracolumbar spine  greater than 30 degrees but not greater than 60 degrees.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204.  Accordingly, the Board finds that a 20 percent rating is warranted for the initial rating period prior to May 23, 2012.  

The Board finds that the criteria for a disability rating in excess of 20 percent have not been met for the initial rating period from May 23, 2012.  The May 2012 VA examination showed thoracolumbar flexion to 55 degrees, with pain at 50 degrees.  Even when considering functional limitations due to pain, the evidence does not approximate flexion of the thoracolumbar spine of 30 degrees or less.  There are no findings of favorable ankylosis of the entire thoracolumbar spine.  

The record does not show incapacitating episodes of intervertebral disc syndrome. Accordingly a higher rating is not warranted on that basis at any point during the initial rating period.
The Board has considered whether a separate rating is warranted for neurological impairment associated with the Veteran's lumbar spine disability.  At the April 2011 Board hearing, the Veteran testified that he has nerve pain in his legs and urinary symptoms.  The Veteran is competent and credible to testify regarding the symptoms he has experienced.  However, the evidence of does not show objective findings of neurological impairment, such as bladder impairment or radiculopathy, associated with the Veteran's lumbar spine disability.  The May 2012 VA examiner found that the Veteran does not have neurological impairment associated with degenerative changes of the lumbar spine.  Accordingly, the Board concludes that separate ratings are not warranted for objective neurological abnormalities.  

Initial Rating for PTSD

A June 2007 rating decision granted service connection for PTSD.  A 30 percent rating was assigned from June 2007.  

PTSD is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the rating criteria, a 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name. 

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A score in the range of 51 to 60 indicates moderate symptoms (e.g., a  flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Veteran had a VA examination in March 2009.  The Veteran reported that he had difficulty sleeping.  He reported that he sometimes felt depressed.  He denied feeling anxious.  He reported that his sleep was horrible since his deployment and that he had chronic fatigue.  The Veteran reported that he was irritable.  The Veteran reported that his memory was subjectively decreased.  The Veteran denied any history of suicide attempts, psychotic symptoms, substance abuse or arrests.  The Veteran described his depression as mild to moderate.  He reported nightmares of combat, which were quite vivid and severe.  The Veteran reported that he was married with five children.  The Veteran reported that he did not have close friends.  He reported that he spent most of his time at home caring for his children.  

On mental status examination, the Veteran was neatly groomed and dressed.  He related to the examiner in a polite and friendly manner.  His speech was of normal rate and tone.  He denied hallucinations or delusions.  His affect was depressed.  The Veteran denied suicidal or homicidal ideation.  He was alert and oriented to time, place and person.  His memory and fund of knowledge were good.  His insight and judgment were good.  The examiner indicated that symptoms of PTSD and dysthymia had caused some social impairment.  The Veteran was withdrawn and irritable.  He had poor sleep and complained of chronic fatigue.  The examiner diagnosed PTSD and assigned a GAF score of 55.  The examiner noted that symptoms of PTSD caused the Veteran to withdraw socially but did not interfere with his occupational functioning.  The Veteran identified chronic pain as the reason that he was not working.   

In a June 2009 addendum, the examiner opined that the Veteran's PTSD symptoms caused some impairment of social functioning.  The examiner noted that the Veteran had withdrawn socially.  

Upon VA examination in May 2012, the examiner noted occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The report noted that the Veteran's symptoms included depressed mood, chronic sleep impairment and difficulty in establishing and maintaining effective work or social relationships.  A GAF score of 55 was assigned.  

At the Board hearing, the Veteran testified that he had anger but tried to stay controlled.  He testified that he sometimes took out his anger on people.  The Veteran stated that he never experienced suicidal thoughts but had experienced thoughts of harming other people.   

The evidence in this case shows that the Veteran's PTSD is manifested by sleep impairment, depression and irritability.  The May 2012 VA examiner found that the Veteran's PTSD is manifested by difficulty establishing in maintaining effective social relationships.  The GAF scores of 55 assigned during the appeal period are indicative of moderate impairment.  The Veteran is currently unemployed, but he has indicated that he stopped working due to chronic pain and not his PTSD.   Therefore, the evidence does not show occupational impairment due to PTSD.  Thus, the Board finds that the Veteran's PTSD symptomatology results in impairment that warrants a 50 percent rating under Diagnostic Code 9411.  

The Board finds that the criteria for a 70 percent rating have not been met at any time during the appeal period as the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher evaluation of 70 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 2012-7114, (Fed. Cir. Apr. 8, 2013) (holding that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).

Initial Rating for Left Shoulder Disability

A June 2007 rating decision granted service connection for a left shoulder disability.  A 10 percent rating was assigned from February 2007.  

The Veteran's left shoulder disability is rated under Diagnostic Codes 5201 and 5019.  Under Diagnostic Code 5019, bursitis is to be rated based on limitation of motion of the affected parts, as degenerative arthritis under Diagnostic Code 5003, which in turn directs that the disability will be rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, in this case, Diagnostic Code 5201 for limitation of motion of the arm.  However, if the limitation of motion is noncompensable under the applicable diagnostic code, then a minimum rating of 10 percent may be assigned for painful motion pursuant to Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5201 provides that limitation of motion of the arm at shoulder level warrants a 20 percent rating.  Limitation of motion of the arm from midway between the side and shoulder level warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent rating for a major extremity, and a 30 percent rating for a minor extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The medical records in this case reflect that the Veteran is left-handed; therefore, his left shoulder disability affects the major extremity.  

Both measurements of forward flexion and abduction are relevant to determine range of motion in the affected shoulder, for purpose of applying Diagnostic Code 5201.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003) (noting that the criteria under Diagnostic Code 5201 does not explicitly refer to any specific type of range of motion measurement, such as abduction, and remanding for VA to decide whether limitation of motion for purposes of establishing a certain rating requires limitation in all planes or limitation in any one plane).

Normal range of motion for the shoulder is defined as from 0 degrees of extension to 180 degrees of forward flexion; abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.

Upon VA examination in February 2009, the Veteran complained of left shoulder pain and limitation of motion.  Physical examination of the shoulder showed flexion to 170 degrees with pain at 170 degrees and abduction to 160 degrees, with pain at 160 degrees.  The Veteran had external rotation to 90 degrees and internal rotation to 40 degrees.  There was no additional limitation of motion with repetition of ranges of motion.  

The Veteran had a VA examination in March 2009.  The Veteran reported dull shoulder pain.  He indicated that the pain occurred when he lifted his shoulder overhead.  The examiner noted that this occurred at about the 110-degree point.  The Veteran reported that his shoulder did not become inflamed or hot.  He did not describe fatigue, weakness or lack of coordination with use.  

Upon physical examination, the Veteran had flexion of the shoulder to 170 degrees, abduction to 170 degrees and external rotation to 90 degrees.  The examiner noted a slight limitation of motion of the left shoulder due to excessive muscular development.  The examiner noted that there was no increase in pain, fatigue, weakness, lack of endurance or incoordination on repetitive movement. 

At the Board hearing, the Veteran testified that he experienced popping of his shoulder.  He testified that he had decreased motion and pain when lifting his arm.   

The Board finds that a rating in excess of 10 percent is not warranted for the Veteran's left shoulder disability.  A 20 percent rating under Diagnostic Code under Diagnostic Code 5201 is warranted when there is limitation of motion of the arm at the shoulder level.  Such findings are not shown in this case.  The criteria for a rating in excess of 20 percent based on limitation of motion of the left arm are not met, as the severity of the Veteran's shoulder disability does not approximate limitation of motion of the arm to midway between his side and shoulder level.   The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.  The February 2009 and March 2009 VA examinations showed no additional limitation of motion with three repetitions of movement during the VA examination that was related to pain, fatigue, incoordination, weakness or lack of endurance.  At the March 2009 examination, the Veteran had flexion to 170 degrees, with pain at 110 degrees.  Although pain may cause functional loss, pain itself does not constitute functional loss for VA benefit purposes.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  While the Veteran showed objective evidence of painful motion at 110 degrees of flexion, motion is not limited to shoulder level and the Veteran was still able to flex his left shoulder to 170 degrees.  Thus, the range of motion findings do not more nearly approximate the criteria for a rating in excess of 10 percent, even when painful motion is considered. 

The Board has considered whether any other diagnostic codes pertaining to the shoulder are applicable.  In this regard, DC 5200 pertains to ankylosis of the scapulohumeral articulation, DC 5202 pertains to impairment of the humerus, and DC 5203 pertains to impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a. As there is no evidence showing that any of these conditions are present, a higher rating is not assignable under those provisions. 

For the reasons set forth above, the Board concludes that there is a preponderance of the evidence against the claim for an initial rating in excess of 10 percent for a left shoulder disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
 §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.






						(Continued on the next page)

Initial Rating for Left Knee Disability

A 10 percent rating is assigned for left knee arthritis, pursuant to Diagnostic Codes 5260 and 5010.  

Diagnostic Code 5010 provides that arthritis, due to trauma, substantiated by x-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010. Degenerative arthritis is rated according to Diagnostic Code 5003.  Degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 pertains to limitation of flexion.  A 10 percent evaluation is assignable when flexion is limited to 45 degrees.  A 20 percent evaluation is assignable where flexion is limited to 30 degrees.  An evaluation of 30 percent is assignable when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 applies to limitation of extension of the leg.  A 10 percent evaluation is assignable for extension limited to 10 degrees.  A 20 percent evaluation is assignable for extension limited to 15 degrees.  A 30 percent evaluation is assignable for extension limited to 20 degrees.  A 40 percent evaluation is assignable for extension limited to 30 degrees.  A 50 percent evaluation is assignable when extension is limited to 50 degrees.  
38 C.F.R. § 4.71a.

DC 5257 pertains to recurrent subluxation or instability of the knee.  A 10 percent rating is assignable for slight recurrent subluxation or instability.  A 20 percent rating is assignable for moderate recurrent subluxation or instability.  A 30 
 percent rating is assignable for severe recurrent subluxation or instability. 
38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and "severe" are not
defined in the rating schedule rather than applying a mechanical formula, VA must
evaluate all the evidence to the end that its decisions are equitable and just.
38 C. F.R. § 4. 6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians although an element of evidence to be considered by the Board is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C F R §§ 4.2, 4.6

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).

In VAOPGCPREC 23-97, the VA General Counsel found that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel  further explained that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

The General Counsel  has also directed that separate ratings are available if a particular knee disability causes both the compensable (10 percent) limitation of extension (Diagnostic Code 6261) and compensable limitation of flexion (Diagnostic Code 6260) of the same joint.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04.

At a VA examination in September 2006, the Veteran reported a history of left knee pain and arthroscopy in 1992.  The Veteran reported that he still had swelling and pain of his knee.  The symptoms occurred if he walked more than 2-3 miles.  The swelling and pain were resolved with local ice.  The knee was not reported to be hot, red, stiff, weak, unstable, giving-out, locking or lacking in endurance.  There was no effect on work.  Upon examination of the knee, mild crepitus was noted.  There was no soft tissue swelling, instability, weakness or pain on motion.  The Veteran had flexion of the knee to 140 degrees and extension to 0 degrees.  There was no varus or valgus deformity and no varus or valgus laxity.  

Upon VA examination in February 2009, the Veteran had flexion of the left knee to 140 degrees, with pain at 130 degrees.  He did not have additional limitation of motion with repetition.  He had extension of the knee to 0 degrees.  The Veteran reported that any activity involving repetitive flexing of the left knee and kneeling or squatting tended to exacerbate the left knee.  

Upon VA examination in March 2009, the Veteran reported discomfort in the knee with occasional swelling occurring two to three times a month.  He reported that he wore a brace off and on in service but decided it did not really help.  He reported that he had pain in the front of his knee and along the medial and lateral joint lines.  He reported that his knee did not become inflamed, hot or red.  He did not describe fatigue or weakness or lack of coordination with use.  

Physical examination of the knee showed flexion to 130 degrees and extension to 0 degrees.  There was no increase in pain, fatigue, weakness, lack of endurance or incoordination with repetitive motion.   

The Board finds that the criteria for a rating in excess of 10 percent for left knee arthritis have not been met.  The evidence does not show that the Veteran's left knee disability is manifested by extension limited to 15 degrees or flexion limited to 30 degrees.  The record does not show ankylosis of the left knee.  There are no complaints or findings of instability or subluxation.  The record does not show that the Veteran's knee disability is manifested by dislocation of semilunar cartilage of the knee or impairment of the tibia or fibula.  Therefore, a rating in excess of 10 percent is not assignable under Diagnostic Codes 5256, 5257, 5258 or 5263.

For these reasons, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's left knee disability.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
 therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds the schedular rating criteria adequate to rate the Veteran's right hip, lumbar spine, left shoulder and left knee disabilities.  The schedular rating criteria pertaining to the Veteran's disabilities assess the overall severity of his disabilities.  The criteria consider limitation of motion and consider whether the disabilities are productive of pain and limitation of motion, and those manifestations are contemplated in the rating criteria.  As rating criteria are adequate to evaluate the Veteran's disabilities, referral for consideration of extraschedular rating is not warranted. 

Finally, the Board notes that under Johnson  v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.









							(Continued on the next page)

ORDER

Service connection for insomnia is denied.

A 70 percent disability rating is granted for right hip replacement from July 1, 2010, subject to regulations governing the payment of monetary benefits.

A disability rating in excess of 70 percent for right hip replacement from May 30, 2012 is denied.  

An initial 50 percent disability rating is granted for PTSD, subject to regulations governing the payment of monetary benefits.  

Prior to May 23, 2012, a 20 percent disability rating is granted for degenerative changes of the lumbar spine, subject to regulations governing the payment of monetary benefits.  

From May 23, 2012, a disability rating in excess of 20 percent for degenerative changes of the lumbar spine is denied.  

An initial disability rating in excess of 10 percent for left shoulder disability is denied.

An initial disability rating in excess of 10 percent for left knee disability is denied.  

REMAND

Bilateral Feet 

The Veteran had VA examinations for residuals of right and left bunionectomies in September 2006 and February 2009.  The September 2006 examination x-ray noted a possible of hammertoe deformity that should be correlated with other clinical findings.  Upon examination in February 2009, an x-ray report noted "question of hammertoes on the left" and "probable hammertoes."  Diagnostic Code 5282 provides that a non-compensable rating is warranted for hammer toe of single toes.  A 10 percent rating is warranted for hammertoe of all toes, unilateral without claw foot.  In this case, the record does not clearly indicate whether hammertoe deformity of either foot is present, and if so, whether it affects all toes or individual toes, and more importantly, if present, the relationship, if any, to the Veteran's service-connected bilateral foot disability.  A VA examination is therefore warranted to ascertain the current nature and severity of hammertoes.  

Increased Rating for Migraine Headaches

At a February 2009 VA examination, the Veteran reported migraine headaches two to three times a month.  

The Veteran testified at a Board hearing in April 2011.  He testified that he had recently experienced a three-month period of excruciating headaches that occurred daily.  He testified that he changed medications and had since experienced migraine headaches once or twice a week.  

However, subsequent to the hearing, the Veteran was seen at VA in November 2011 with a report of constant and frequent headaches.  The Veteran reported throbbing headaches with nausea and photophobia.  

A VA Gulf War Guidelines examination dated in May 2012 noted that the Veteran's headaches were stable and fully rated; however, the examiner did not describe the nature and frequency of the Veteran's migraine headaches.   

The evidence of record reflects a possible worsening of the Veteran's headache disability based upon the November 2011 VA records.  The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Because the symptoms reported by the Veteran in November 2011 reflect a possible increase in the frequency of headaches and because the May 2012 examination did not address the frequency of the Veteran's migraine headaches, a new VA examination is warranted to ascertain the severity of migraine headaches.

Entitlement to TDIU prior to May 23, 2012

In the prior decision dated in April 2012, the Board found that the Veteran had raised a claim for entitlement to a total disability rating based upon individual unemployability (TDIU).  The remand instructed the RO to determine whether a VA examination was necessary to decide the TDIU claim.  The RO obtained an opinion regarding individual unemployability from the May 2012 VA examiner.   The May 2012 opinion only considered the Veteran's service-connected hip and back disabilities.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the examiner did not consider all of the Veteran's service-connected disabilities, the opinion is inadequate.  Accordingly, on remand, the Veteran should be afforded a new VA examination for his TDIU claim.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for the bilateral feet, migraine headaches and entitlement to TDIU.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  The examiner should address the following questions: 

a) The examiner is requested to state whether hammertoes are present on either foot.  For each foot, if hammertoes are present, the examiner should state whether the condition affects all toes or single toes.  The examiner should also indicate whether such findings are residuals of the Veteran's bilateral bunionectomies.

The VA examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

b)  The examiner should specifically comment as to the frequency and severity of the Veteran's migraine headaches, to include whether such headaches are very frequent and completely prostrating, and include prolonged attacks productive of severe economic inadaptability. 

c) The examiner must offer an opinion regarding the Veteran's functional impairment due to his service-connected disabilities, which include:  right total hip replacement, migraine headaches, PTSD, degenerative joint disease of the lumbar spine, degenerative joint disease of the left and right great toes, left knee arthritis, a left shoulder disability, tinnitus, GERD, residuals of left ring finger fracture and a body rash.

This examiner should discuss any occupational impairment caused by these conditions and their effect on his ability to obtain or maintain gainful employment.  The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities.

2.  Thereafter, readjudicate the claims.  If the benefits sought are not granted, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


